Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Extraction Oil &
Gas, Inc., a Delaware corporation (the “Company”), XOG Services, LLC (the
“Employer” and together with the Company, “Extraction”) and Tom L. Brock
(“Employee”) effective as of November 1, 2016 (the “Effective Date”), and hereby
amends and replaces in its entirety any other employment agreement heretofore
entered into between Employee and the Employer or any of its affiliates.

 

W I T N E S S E T H:

 

WHEREAS, the Employer desires to employ Employee as its Chief Accounting Officer
on the terms and conditions, and for the consideration, hereinafter set forth
and Employee desires to be employed by the Employer on such terms and conditions
and for such consideration.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company, the Employer, and Employee agree as
follows:

 

ARTICLE I
DEFINITIONS

 

In addition to the terms defined in the body of this Agreement, for purposes of
this Agreement, the following capitalized words shall have the meanings
indicated below:

 

1.1                               “Board” shall mean the Board of Directors of
the Company.

 

1.2                               “Cause” shall mean a determination by the
Employer that Employee (a) has engaged in gross negligence, gross incompetence
or willful misconduct in the performance of Employee’s duties with respect to
the Company or any of its affiliates, (b) has failed without proper legal reason
to substantially perform Employee’s duties and responsibilities to the Company
or any of its affiliates, (c) has materially breached any provision of this
Agreement, (d) has committed an act of theft, fraud, embezzlement,
misappropriation or willful breach of a fiduciary duty to the Company or any of
its affiliates, or (e) has been convicted of, pleaded no contest to or received
adjudicated probation or deferred adjudication in connection with a crime
involving fraud, dishonesty or moral turpitude or any felony (or a crime of
similar import in a foreign jurisdiction). In order to terminate Employee’s
employment for Cause, the Employer must provide the Employee with a written
notice providing in reasonable detail the specific circumstances alleged to
constitute Cause and the Employee must not have cured or remedied the alleged
Cause event (if susceptible to cure) in the Employer’s good faith judgment
within ten (10) days after his receipt of such notice.

 

1.3                               “Change in Control” shall mean:

 

(a)                                 a merger of the Company with another entity,
a consolidation involving the Company, or the sale of all or substantially all
of the assets of the Company to another entity if, in any such case, (i) the
holders of equity securities of the Company immediately prior to such
transaction or event do not beneficially own immediately after

 

--------------------------------------------------------------------------------


 

such transaction or event equity securities of the resulting entity entitled to
50% or more of the votes then eligible to be cast in the election of directors
generally (or comparable governing body) of the resulting entity in
substantially the same proportions that they owned the equity securities of the
Company immediately prior to such transaction or event or (ii) the persons who
were members of the Board immediately prior to such transaction or event shall
not constitute at least a majority of the board of directors of the resulting
entity immediately after such transaction or event;

 

(b)                                 the dissolution or liquidation of the
Company;

 

(c)                                  when any person or entity, including a
“group” as contemplated by section 13(d)(3) of the Securities Exchange Act of
1934, as amended, acquires or gains ownership or control (including, without
limitation, power to vote) of more than 50% of the combined voting power of the
outstanding securities of the Company; or

 

(d)                                 as a result of or in connection with a
contested election of directors, the persons who were members of the Board
immediately before such election shall cease to constitute a majority of the
Board.

 

For purposes of the preceding sentence, (i)  “resulting entity” in the context
of a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of the Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (ii) subsequent to the consummation of a merger or consolidation
that does not constitute a Change in Control, the term “Company” shall refer to
the resulting entity and the term “Board” shall refer to the board of directors
(or comparable governing body) of the resulting entity.

 

1.4                               “Code” shall mean the Internal Revenue Code of
1986, as amended.

 

1.5                               “Date of Termination” shall mean the date
Employee’s employment with the Employer is considered to have terminated
pursuant to Section 3.5.

 

1.6                               “Good Reason” shall mean the occurrence of any
of the following events:

 

(a)                                 a material diminution in Employee’s Base
Salary; or

 

(b)                                 a material diminution in Employee’s
authority, duties, or responsibilities; or

 

(c)                                  the involuntary relocation of the
geographic location of Employee’s principal place of employment by more than 50
miles from the location of Employee’s principal place of employment as of the
Effective Date; or

 

(d)                                 a material breach by the Company or the
Employer of this Agreement.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing provisions of this Section 1.7 or any other
provision in this Agreement to the contrary, any assertion by Employee of a
termination of employment for “Good Reason” shall not be effective unless all of
the following conditions are satisfied: (i) the condition described in
Section 1.7(a), (b) or (c) giving rise to Employee’s termination of employment
must have arisen without Employee’s consent; (ii) Employee must provide written
notice to the Employer of such condition in accordance with Section 11.1 within
45 days of the later of the initial existence of the condition or when Employee
first learns of the existence of the condition (provided that such notice, if
provided within 45 days of when Employee first learns of the existence of the
condition, must in all circumstances be provided no later than 90 days following
the initial existence of the condition); (iii) the condition specified in such
notice must remain uncorrected for 30 days after receipt of such notice by the
Employer; and (iv) the date of Employee’s termination of employment must occur
within 90 days after the initial existence of the condition specified in such
notice or when Employee first learns of the existence of the condition
(provided, however, that such termination may in no circumstance occur later
than two years following the initial existence of the condition).

 

1.7                               “Notice of Termination” shall mean a written
notice delivered to the other party indicating the specific termination
provision in this Agreement relied upon for termination of Employee’s employment
and the intended Date of Termination and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Employee’s employment under the provision so indicated.

 

1.8                               “Section 409A” shall mean section 409A of the
Code and the Treasury Regulations and other interpretative guidance issued
thereunder.

 

1.9                               “Section 409A Payment Date” shall mean the
earlier of (a) the date of Employee’s death or (b) the date that is six months
after the date of termination of Employee’s employment with the Employer.

 

ARTICLE II
EMPLOYMENT AND DUTIES

 

2.1                               Employment; Effective Date.  The Employer
agrees to continue to employ Employee, and Employee agrees to continue to be
employed by the Employer, pursuant to the terms of this Agreement beginning as
of the Effective Date and continuing for the period of time set forth in
Article III of this Agreement, subject to the terms and conditions of this
Agreement.

 

2.2                               Positions.  From and after the Effective Date,
the Employer shall employ Employee in the position of Chief Accounting Officer
of the Employer and of the Company or in such other position or positions as the
parties may mutually agree, and Employee shall report to the Chief Financial
Officer of the Company.

 

2.3                               Duties and Services.  Employee agrees to serve
in the position referred to in Section 2.2 and to perform diligently and to the
best of Employee’s abilities the duties and services appertaining to such
position, as well as (a) such additional reasonably specific duties and services
that Employee from time to time may be reasonably directed to perform by the

 

3

--------------------------------------------------------------------------------


 

Employer that are reasonably consistent with such position, and (b) such
additional duties and services appropriate to such position(s) which the parties
mutually agree upon from time to time.

 

2.4                               Other Interests.  Employee agrees, during the
period of Employee’s employment by the Employer, to devote substantially all of
Employee’s business time, energy and best efforts to the business and affairs of
the Company and its affiliates.  Notwithstanding the foregoing, the parties
acknowledge and agree that Employee may (a) engage in and manage Employee’s
passive personal investments and (b) engage in charitable and civic activities;
provided, however, that such activities shall be permitted so long as such
activities do not materially conflict with the business and affairs of the
Company or its affiliates or materially interfere with Employee’s performance of
Employee’s duties hereunder.

 

2.5                               Duty of Loyalty.  Employee acknowledges and
agrees that Employee owes a fiduciary duty of loyalty, fidelity and allegiance
to act in the best interests of the Company and its affiliates and to do no act
that would materially injure the business, interests, or reputation of the
Company or any of its affiliates. In keeping with these duties, Employee shall
make full disclosure to the Company of all business opportunities pertaining to
the Company’s business and shall not appropriate for Employee’s own benefit
business opportunities concerning the subject matter of the fiduciary
relationship.

 

ARTICLE III
TERM AND TERMINATION OF EMPLOYMENT

 

3.1                               Term.  Unless this Agreement is sooner
terminated pursuant to other provisions hereof, the Employer agrees to continue
to employ Employee for the period beginning on the Effective Date and ending on
the third anniversary of the Effective Date (the “Initial Expiration Date”);
provided, however, that beginning on the Initial Expiration Date, and on each
anniversary of the Initial Expiration Date thereafter, if Employee’s employment
under this Agreement has not been terminated pursuant to Section 3.2 or 3.3,
then said term of employment under this Agreement shall automatically be
extended for successive one-year periods unless on or before the date that is 60
days prior to the first day of any such extension period either party shall give
written notice to the other that no such automatic extension shall occur, in
which case the term of this Agreement shall terminate as of the end of the
current term, and if so provided in such notice, Employee’s employment shall
terminate contemporaneously with the expiration of the term of this Agreement.

 

3.2                               Employer’s Right to Terminate. 
Notwithstanding the provisions of Section 3.1, the Employer may terminate
Employee’s employment under this Agreement at any time for any of the following
reasons by providing Employee with a Notice of Termination:

 

(a)                                 upon Employee being unable to perform
Employee’s duties or fulfill Employee’s obligations under this Agreement by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six months as determined by the Company and certified in
writing by a competent medical physician selected by the Company; or

 

(b)                                 Employee’s death; or

 

4

--------------------------------------------------------------------------------


 

(c)                                  for Cause; or

 

(d)                                 for any other reason whatsoever or for no
reason at all, in the sole discretion of the Employer.

 

3.3                               Employee’s Right to Terminate. 
Notwithstanding the provisions of Section 3.1, Employee shall have the right to
terminate Employee’s employment under this Agreement for Good Reason or for any
other reason whatsoever or for no reason at all, in the sole discretion of
Employee, by providing the Employer with a Notice of Termination.  In the case
of a termination of employment by Employee pursuant to this Section 3.3, the
Date of Termination specified in the Notice of Termination shall not be less
than 15 nor more than 60 days, respectively, from the date such Notice of
Termination is given, and the Employer may require a Date of Termination earlier
than that specified in the Notice of Termination (and, if such earlier Date of
Termination is so required, it shall not change the basis for Employee’s
termination nor be construed or interpreted as a termination of employment
pursuant to Section 3.1 or Section 3.2).

 

3.4                               Deemed Resignations.  Unless otherwise agreed
to in writing by the Company or the Employer and Employee prior to the
termination of Employee’s employment, any termination of Employee’s employment
shall constitute (a) an automatic resignation of Employee as an officer of the
Company and each affiliate of the Company and (b) an automatic resignation of
Employee from the Board (if applicable), from the board of directors of any
affiliate of the Company and from the board of directors or similar governing
body of any corporation, limited liability entity or other entity in which the
Company or any affiliate holds an equity interest and with respect to which
board or similar governing body Employee serves as the Company’s or such
affiliate’s designee or other representative.

 

3.5                               Meaning of Termination of Employment.  For all
purposes of this Agreement, Employee shall be considered to have terminated
employment with the Employer when Employee incurs a “separation from service”
with the Employer within the meaning of section 409A(a)(2)(A)(i) of the Code and
applicable administrative guidance issued thereunder.

 

ARTICLE IV
COMPENSATION AND BENEFITS

 

4.1                               Base Salary.  During the term of this
Agreement, Employee shall receive a minimum, annualized base salary of $250,000
(the “Base Salary”). Employee’s annualized base salary shall be reviewed
periodically by the Board (or a committee thereof) and, in the sole discretion
of the Board (or a committee thereof), such annualized base salary may be
increased (but not decreased) effective as of any date determined by the Board
(or a committee thereof).  Employee’s Base Salary shall be paid in equal
installments in accordance with the Employer’s standard policy regarding payment
of compensation to employees but no less frequently than monthly.

 

4.2                               Bonuses.  Employee shall be eligible to
receive an annual, calendar-year bonus (payable in a single lump sum) based on
criteria determined in the discretion of the Board or a committee thereof after
consultation with the Chief Executive Officer (or his delegate) of the Company
(the “Annual Bonus”), it being understood that (a) the target Annual Bonus shall

 

5

--------------------------------------------------------------------------------


 

equal a minimum of 60% of Employee’s Base Salary and (b) the actual amount of
each Annual Bonus shall be determined in the discretion of the Board or a
committee thereof after consultation with the Chief Executive Officer (or his
delegate) of the Company. The Employer shall use commercially reasonable efforts
to pay each Annual Bonus with respect to a calendar year on or before March 15
of the following calendar year (and in no event shall an Annual Bonus be paid
after December 31 of the following calendar year); provided, however, that
Employee will be entitled to receive payment of such Annual Bonus only if
Employee is employed by the Employer on such date of payment.  If Employee has
not been employed by the Employer since January 1 of the year that includes the
Effective Date, then the Annual Bonus for such year shall be prorated based on
the ratio of the number of days during such calendar year that Employee was
employed by the Employer to the number of days in such calendar year.

 

4.3                               Equity Award. Employee shall be eligible to
receive an annual equity award grant under the Company’s then existing incentive
equity incentive plan based on vesting criteria determined in the discretion of
the Board or a committee thereof after consultation with the Chief Executive
Officer (or his delegate), with an expected target grant date fair value equal
to a minimum of 60% of Employee’s Base Salary. The Employee’s entitlement to any
equity award remains subject to approval by the Board or a committee thereof
after consultation with the Chief Executive Officer (or his delegate).

 

4.4                               Other Benefits.  During Employee’s employment
hereunder, Employee shall be allowed to participate in all benefit plans and
programs of Extraction, including improvements or modifications of the same,
which are now, or may hereafter be, available to other executive officers of the
Employer or the Company.  Extraction shall not, however, by reason of this
Section 4.3, be obligated to institute, maintain, or refrain from changing,
amending, or discontinuing any such benefit plan or program, so long as such
changes are similarly applicable to other executive officers generally.

 

4.5                               Expenses.  The Employer shall reimburse
Employee for all reasonable business expenses incurred by Employee in performing
services hereunder, including all expenses of travel and living expenses while
away from home on business or at the request of and in the service of the
Company or the Employer; provided, in each case, that such expenses are incurred
and accounted for in accordance with the policies and procedures established by
the Employer.  Any such reimbursement of expenses shall be made by the Employer
upon or as soon as practicable following receipt of supporting documentation
reasonably satisfactory to the Employer (but in any event not later than the
close of Employee’s taxable year following the taxable year in which the expense
is incurred by Employee); provided, however, that, upon Employee’s termination
of employment with Extraction, in no event shall any additional reimbursement be
made prior to the Section 409A Payment Date to the extent such payment delay is
required under section 409A(a)(2)(B)(i) of the Code.  In no event shall any
reimbursement be made to Employee for such fees and expenses after the later of
(a) the first anniversary of the date of Employee’s death or (b) the date that
is five years after the date of Employee’s termination of employment with the
Employer (other than by reason of Employee’s death).

 

4.6                               Vacation and Sick Leave.  During Employee’s
employment hereunder, Employee shall be entitled to sick and vacation leave in
accordance with the Employer’s policies

 

6

--------------------------------------------------------------------------------


 

applicable to its executive officers, which leave shall accrue and be taken in
accordance with the Employer’s sick and vacation policies in effect from time to
time.  Employee’s right to carry over unused vacation from one calendar year to
the next shall be determined by the Employer’s vacation policy.

 

4.7                               Offices.  Subject to Articles II, III, and IV
hereof, Employee agrees to serve without additional compensation, if elected or
appointed thereto, as a director of the Company or any of the Company’s
affiliates and as a member of any committees of the board of directors of any
such entities, and in one or more executive positions of any of the Company’s
affiliates.

 

ARTICLE V
EFFECT OF TERMINATION OF EMPLOYMENT ON COMPENSATION

 

5.1                               For Cause; Without Good Reason; Death;
Disability; Non-Renewals.  If Employee’s employment hereunder shall terminate on
account of his death or disability pursuant to Section 3.2(a) or (b), at the
expiration of the term provided in Section 3.1, pursuant to Section 3.2(c), or
pursuant to Employee’s resignation for other than Good Reason, then all
compensation and all benefits to Employee hereunder shall terminate
contemporaneously with such termination of employment, except that Employee (or
Employee’s legal representative, estate, and/or beneficiaries, as the case may
be) shall be entitled to (a) payment of all accrued and unpaid Base Salary to
the Date of Termination, (b) reimbursement for all incurred but unreimbursed
expenses for which Employee is entitled to reimbursement in accordance with
Section 4.5, and (c) benefits to which Employee is entitled under the terms of
any applicable benefit plan or program (such amounts set forth in (a), (b), and
(c) shall be collectively referred to herein as the “Accrued Rights”).

 

5.2                               Without Cause; for Good Reason.  If Employee’s
employment hereunder shall terminate pursuant to Employee’s resignation for Good
Reason, or by action of the Employer pursuant to Section 3.2 for any reason
other than those encompassed by Section 3.2(a), 3.2(b), or 3.2(c), then all
compensation and all benefits to Employee hereunder shall terminate
contemporaneously with such termination of employment, except that Employee
shall be entitled to receive the Accrued Rights and, subject to Employee’s
delivery, within 50 days after the Date of Termination, and non-revocation of an
executed release in a form reasonably satisfactory to the Employer (which shall
release and discharge the Company and its affiliates, subsidiaries and benefit
plans, and their respective stockholders, officers, directors, members,
partners, employees, agents representatives and other affiliated persons from
any and all claims or causes of action of any kind or character, including but
not limited to all claims or causes of action arising out of Employee’s
employment with the Employer or its affiliates or the termination of such
employment) (the “Release”), Employee shall receive the following additional
compensation and benefits from the Company or the Employer, as applicable, (but
no other additional compensation or benefits after such termination):

 

(a)                                 Unpaid Prior Year Annual Bonus: The Employer
shall pay to Employee any earned but unpaid Annual Bonus for the calendar year
ending prior to the Date of Termination, which amount shall be payable in a
lump-sum on or before the date such annual bonuses are paid to employees who
have continued employment with the Employer (but in no event earlier than 60
days after the Date of Termination;

 

7

--------------------------------------------------------------------------------


 

(b)                                 Severance Payment: The Employer shall pay to
Employee a severance amount equal to 0.5 times the Employee’s Base Salary as of
the Date of Termination, which amount shall be paid in a lump sum payment on the
date that is 60 days after the Date of Termination occurs; provided, however,
that in the event that Employee’s Date of Termination under this
Section 5.2(b) occurs within twelve (12) months following a Change in Control,
such severance amount shall equal one times the Employee’s Base Salary; and

 

(c)                                  Post-Employment Health Coverage:  Provided
that Employee elects to continue coverage for Employee and Employee’s spouse and
eligible dependents, if any, under the Company’s or the Employer’s group health
plans under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (COBRA), and/or sections 601 through 608 of the Employee Retirement
Income Security Act of 1974, as amended, during the first six (6) months of such
continuation coverage (twelve (12) months if the Employee’s Date of Termination
occurs within twelve (12) months following a Change in Control), the Employer
shall promptly reimburse Employee on a monthly basis for the difference between
the amount Employee pays to effect and continue such coverage and the employee
contribution amount that similarly situated active executive employees of the
Company pay for the same or similar coverage under such group health plans;
provided, however, that in the event that Employee becomes eligible for group
health coverage from a subsequent employer, the reimbursements provided by the
Employer under this Section 5.2(c) shall immediately cease.

 

ARTICLE VI
PROTECTION OF INFORMATION

 

6.1                               Disclosure to and Property of the Company.
 For purposes of this Article VI, the term “the Company” shall include the
Company and any of its affiliates, and any reference to “employment” or similar
terms shall include a director and/or consulting relationship. All information,
trade secrets, designs, ideas, concepts, improvements, product developments,
discoveries and inventions, whether patentable or not, that are conceived, made,
developed, disclosed to or acquired by Employee, individually or in conjunction
with others, during the period of Employee’s employment by the Company (whether
during business hours or otherwise and whether on the Company’s premises or
otherwise) that relate to the Company’s or any of its affiliates’ businesses,
trade secrets, products or services (including, without limitation, all such
information relating to corporate opportunities, strategies, business plans,
product specifications, compositions, manufacturing and distribution methods and
processes, research, financial and sales data, pricing terms, evaluations,
opinions, interpretations, acquisition prospects, the identity of customers or
their requirements, the identity of key contacts within the customer’s
organizations or within the organization of acquisition prospects, or
production, marketing and merchandising techniques, prospective names and marks)
and all writings or materials of any type embodying any of such information,
ideas, concepts, improvements, discoveries, inventions and other similar forms
of expression (collectively, “Confidential Information”) shall be disclosed to
the Company and are and shall be the sole and exclusive property of the Company
or its affiliates, as applicable.  Moreover, all documents, videotapes, written
presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, E-mail,
voice mail, electronic databases, maps, drawings,

 

8

--------------------------------------------------------------------------------


 

architectural renditions, models and all other writings or materials of any type
embodying any of such information, ideas, concepts, improvements, discoveries,
inventions and other similar forms of expression (collectively, “Work Product”)
are and shall be the sole and exclusive property of the Company (or its
affiliates).  Employee agrees to perform all actions reasonably requested by the
Company or its affiliates to establish and confirm such exclusive ownership. 
Upon termination of Employee’s employment with the Company, for any reason,
Employee promptly shall deliver such Confidential Information and Work Product,
and all copies thereof, to the Company.

 

6.2                               Disclosure to Employee.  The Company has and
will disclose to Employee and place Employee in a position to have access to or
develop Confidential Information and Work Product of the Company (or its
affiliates); and has and will entrust Employee with business opportunities of
the Company (or its affiliates); and has and will place Employee in a position
to develop business good will on behalf of the Company (or its affiliates).

 

6.3                               No Unauthorized Use or Disclosure.

 

(a)                                 Employee agrees to preserve and protect the
confidentiality of all Confidential Information and Work Product of the Company
and its affiliates.  Employee agrees that Employee will not, at any time during
or after Employee’s employment with the Company, make any unauthorized
disclosure of, and Employee shall not remove from the Company premises,
Confidential Information or Work Product of the Company or its affiliates, or
make any use thereof, except, in each case, in the carrying out of Employee’s
responsibilities hereunder. Employee shall use all reasonable efforts to cause
all persons or entities to whom any Confidential Information shall be disclosed
by Employee hereunder to preserve and protect the confidentiality of such
Confidential Information.

 

(b)                                 Employee shall have no obligation hereunder
to keep confidential any Confidential Information if and to the extent
disclosure thereof is specifically required by law; provided, however, that in
the event disclosure is required by applicable law, Employee shall provide the
Company with prompt notice of such requirement prior to making any such
disclosure, so that the Company may seek an appropriate protective order.

 

(c)                                  At the request of the Company at any time,
Employee agrees to deliver to the Company all Confidential Information that
Employee may possess or control. Employee agrees that all Confidential
Information of the Company (whether now or hereafter existing) conceived,
discovered or made by Employee during the period of Employee’s employment by the
Company exclusively belongs to the Company (and not to Employee), and upon
request by the Company for specified Confidential Information, Employee will
promptly disclose such Confidential Information to the Company and perform all
actions reasonably requested by the Company to establish and confirm such
exclusive ownership. Affiliates of the Company shall be third party
beneficiaries of Employee’s obligations under this Article VI.  As a result of
Employee’s employment by the Company, Employee may also from time to time have
access to, or knowledge of, Confidential Information or Work Product of third
parties, such as customers, suppliers,

 

9

--------------------------------------------------------------------------------


 

partners, joint venturers, and the like, of the Company and its affiliates.
Employee also agrees to preserve and protect the confidentiality of such third
party Confidential Information and Work Product.

 

(d)                                 Nothing herein will prevent Employee from:
(i) making a good faith report of possible violations of applicable law to any
governmental agency or entity; or (ii) making disclosures that are protected
under the whistleblower provisions of applicable law.  For the avoidance of
doubt, nothing herein shall prevent Employee from making a disclosure of a trade
secret that: (A) is made in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  Further, an individual who files a lawsuit for
retaliation by an employer of reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (X) files any
document containing the trade secret under seal; and (Y) does not disclose the
trade secret, except pursuant to court order.

 

6.4                               Ownership by the Company.  If, during
Employee’s employment by the Company, Employee creates any work of authorship
fixed in any tangible medium of expression that is the subject matter of
copyright (such as videotapes, written presentations, or acquisitions, computer
programs, E-mail, voice mail, electronic databases, drawings, maps,
architectural renditions, models, manuals, brochures, or the like) relating to
the Company’s business, products, or services, whether such work is created
solely by Employee or jointly with others (whether during business hours or
otherwise and whether on the Company’s premises or otherwise), including any
Work Product, the Company shall be deemed the author of such work if the work is
prepared by Employee in the scope of Employee’s employment; or, if the work
relating to the Company’s business, products, or services is not prepared by
Employee within the scope of Employee’s employment but is specially ordered by
the Company as a contribution to a collective work, as a part of a motion
picture or other audiovisual work, as a translation, as a supplementary work, as
a compilation, or as an instructional text, then the work shall be considered to
be work made for hire and the Company shall be the author of the work.  If the
work relating to the Company’s business, products, or services is neither
prepared by Employee within the scope of Employee’s employment nor a work
specially ordered that is deemed to be a work made for hire during Employee’s
employment by the Company, then Employee hereby agrees to assign, and by these
presents does assign, to the Company all of Employee’s worldwide right, title,
and interest in and to such work and all rights of copyright therein.

 

6.5                               Assistance by Employee.  During the period of
Employee’s employment by the Company, Employee shall assist the Company and its
nominee, at any time, in the protection of the Company’s or its affiliates’
worldwide right, title and interest in and to Confidential Information and Work
Product and the execution of all formal assignment documents requested by the
Company or its nominee(s) and the execution of all lawful oaths and applications
for patents and registration of copyright in the United States and foreign
countries.  For the period of two (2) years after Employee’s employment
termination with the Company pursuant to Section 5.2 above, at the request from
time to time and expense of the Company or its affiliates, Employee shall assist
the Company or its nominee(s) in the protection of the Company’s or its

 

10

--------------------------------------------------------------------------------


 

affiliates’ worldwide right, title and interest in and to Confidential
Information and Work Product and the execution of all formal assignment
documents requested by the Company or its nominee and the execution of all
lawful oaths and applications for patents and registration of copyright in the
United States and foreign countries. Employee shall assist after Employee’s
employment termination with the Company other than pursuant to Section 5.2 above
pursuant to mutually agreeable terms between the Employee and the Company.

 

6.6          Remedies.  Employee acknowledges that money damages would not be a
sufficient remedy for any breach of this Article VI by Employee, and the Company
or its affiliates shall be entitled to enforce the provisions of this Article VI
by terminating payments or benefits then owing to Employee under Section 5.2 and
to specific performance and injunctive relief as remedies for such breach or any
threatened breach; provided, that, to the extent the Company receives monetary
damages from the Employee, such amounts shall not exceed the total value
Employee received under Section 5.2.  Such remedies shall not be deemed the
exclusive remedies for a breach of this Article VI but shall be in addition to
all remedies available at law or in equity, including the recovery of damages
from Employee and Employee’s agents. However, if it is determined that Employee
has not committed a breach of this Article VI, then the Company shall resume the
payments and benefits due under this Agreement and pay to Employee and
Employee’s spouse, if applicable, all payments and benefits that had been
suspended pending such determination.

 

ARTICLE VII
STATEMENTS CONCERNING THE COMPANY

 

7.1          Statements Concerning the Company.  Employee shall refrain, both
during and after the termination of the employment relationship, from publishing
any oral or written statements about the Company, any of its affiliates or any
of the Company’s or such affiliates’ directors, officers, employees,
consultants, agents or representatives that (a) are slanderous, libelous or
defamatory, (b) disclose Confidential Information of the Company, any of its
affiliates or any of the Company’s or any such affiliates’ business affairs,
directors, officers, employees, consultants, agents or representatives, or
(c) place the Company, any of its affiliates, or any of the Company’s or any
such affiliates’ directors, officers, employees, consultants, agents or
representatives in a false light before the public.  The foregoing shall not be
violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings). A violation or threatened violation of this prohibition may be
enjoined by the courts. The rights afforded the Company and its affiliates under
this provision are in addition to any and all rights and remedies otherwise
afforded by law.

 

7.2          Enforcement Rights.  A violation or threatened violation of this
Article VII  may be enjoined by the courts. The rights afforded the Company and
its affiliates under this provision are in addition to any and all rights and
remedies otherwise afforded by law.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VIII
NON-COMPETITION AGREEMENT

 

8.1          Definitions.  As used in this Article VIII, the following terms
shall have the following meanings:

 

“Business” means (a) during the period of Employee’s employment by the Company,
the core products and services provided by the Company and its affiliates during
such period and other products and services that are functionally equivalent to
the foregoing, and (b) during the portion of the Prohibited Period that begins
on the termination of Employee’s employment with the Employer, the products and
services provided by the Company and its affiliates at the time of such
termination of employment and other products and services that are functionally
equivalent to the foregoing.

 

“Competing Business” means any business, individual, partnership, firm,
corporation or other entity which wholly or in any significant part engages in
any business competing with the Business in the Restricted Area. In no event
will the Company or any of its affiliates be deemed a Competing Business.

 

“Governmental Authority” means any governmental, quasi-governmental, state,
county, city or other political subdivision of the United States or any other
country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.

 

“Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations and occupational, safety and health standards or
controls including those arising under environmental laws) of any Governmental
Authority.

 

“Prohibited Period” means the period during which Employee is employed by the
Employer hereunder and a period of six months (twelve months if Employee’s Date
of Termination occurs within twelve (12) months following a Change in Control
and Employee receives severance benefits pursuant to Section 5.2 of this
Agreement) following the termination of Employee’s employment with the Employer.

 

“Restricted Area” means any geographic area within a 100-mile radius of any
location where the Company or its affiliates engages in the Business, and for
which Employee has or had responsibilities, during the period of Employee’s
employment.

 

8.2          Non-Competition; Non-Solicitation.  Employee and Extraction agree
to the non-competition and non-solicitation provisions of this Article VIII in
consideration for the Confidential Information provided by Extraction to
Employee pursuant to Article VI of this Agreement, to protect the trade secrets
and confidential information of the Company or its affiliates disclosed or
entrusted to Employee by the Company or its affiliates or created or developed
by Employee for the Company or its affiliates, to protect the business goodwill
of the Company or its affiliates developed through the efforts of Employee
and/or the business

 

12

--------------------------------------------------------------------------------


 

opportunities disclosed or entrusted to Employee by the Company or its
affiliates and as an additional incentive for Extraction to enter into this
Agreement.

 

(a)           Subject to the exceptions set forth in Section 8.2(b) below,
Employee expressly covenants and agrees that during the Prohibited Period
(i) Employee will refrain from carrying on or engaging in, directly or
indirectly, any Competing Business in the Restricted Area and (ii) Employee will
not, and Employee will cause Employee’s affiliates not to, directly or
indirectly, own, manage, operate, join, become an employee of, partner in, owner
or member of (or an independent contractor to), control or participate in, be
connected with or loan money to, sell or lease equipment or property to, or
otherwise be affiliated with any business, individual, partnership, firm,
corporation or other entity which engages in a Competing Business in the
Restricted Area.

 

(b)           Notwithstanding the restrictions contained in Section 8.2(a),
Employee or any of Employee’s affiliates may own an aggregate of not more than
2% of the outstanding stock of any class of any corporation engaged in a
Competing Business, if such stock is listed on a national securities exchange or
regularly traded in the over-the-counter market by a member of a national
securities exchange, without violating the provisions of Section 8.2(a),
provided that neither Employee nor any of Employee’s affiliates has the power,
directly or indirectly, to control or direct the management or affairs of any
such corporation and is not involved in the management of such corporation.

 

(c)           Employee further expressly covenants and agrees that during the
Prohibited Period, Employee will not, and Employee will cause Employee’s
affiliates not to (i) engage or employ, or solicit or contact with a view to the
engagement or employment of, any person who is an officer or employee of the
Company or any of its affiliates or (ii) canvass, solicit, approach or entice
away or cause to be canvassed, solicited, approached or enticed away from the
Company or any of its affiliates any person who or which is a customer of any of
such entities during the period during which Employee is employed by the
Employer.

 

(d)           The restrictions contained in Section 8.2 shall not apply to any
product or service that the Company or the Employer provided during Employee’s
employment but that the Company or the Employer no longer provides at the Date
of Termination.

 

(e)           Before accepting employment with any other person or entity while
employed by the Employer during the Prohibited Period, the Employee will inform
such person or entity of the restrictions contained in this Article VIII.

 

8.3          Relief.  Employee and Extraction agree and acknowledge that the
limitations as to time, geographical area and scope of activity to be restrained
as set forth in Section 8.2 are reasonable and do not impose any greater
restraint than is necessary to protect the legitimate business interests of
Extraction.  Employee and Extraction also acknowledge that money damages would
not be sufficient remedy for any breach of this Article VIII by Employee, and
the Company or its affiliates shall be entitled to enforce the provisions of
this Article VIII by terminating payments or benefits then owing to Employee
under Section 5.2 and to specific

 

13

--------------------------------------------------------------------------------


 

performance and injunctive relief as remedies for such breach or any threatened
breach; provided, that, to the extent the Company or the Employer receives
monetary damages from the Employee, such amounts shall not exceed the total
value Employee received under Section 5.2.  Such remedies shall not be deemed
the exclusive remedies for a breach of this Article VIII but shall be in
addition to all remedies available at law or in equity, including the recovery
of damages from Employee and Employee’s agents. However, if it is determined
that Employee has not committed a breach of this Article VIII, then Extraction
shall resume the payments and benefits due under this Agreement and pay to
Employee all payments and benefits that had been suspended pending such
determination.

 

8.4          Reasonableness; Enforcement.  Employee hereby represents to
Extraction that Employee has read and understands, and agrees to be bound by,
the terms of this Article VIII.  Employee acknowledges that the geographic scope
and duration of the covenants contained in this Article VIII are the result of
arm’s-length bargaining and are fair and reasonable in light of (a) the nature
and wide geographic scope of the operations of the Business, (b) Employee’s
level of control over and contact with the Business in all jurisdictions in
which it is conducted, (c) the fact that the Business is conducted throughout
the Restricted Area and (d) the amount of Confidential Information that Employee
is receiving in connection with the performance of Employee’s duties hereunder. 
It is the desire and intent of the parties that the provisions of this
Article VIII be enforced to the fullest extent permitted under applicable Legal
Requirements, whether now or hereafter in effect and therefore, to the extent
permitted by applicable Legal Requirements, Employee and Extraction hereby waive
any provision of applicable Legal Requirements that would render any provision
of this Article VIII invalid or unenforceable.

 

8.5          Reformation.  Extraction and Employee agree that the foregoing
restrictions are reasonable under the circumstances and that any breach of the
covenants contained in this Article VIII would cause irreparable injury to
Extraction.  Employee understands that the foregoing restrictions may limit
Employee’s ability to engage in certain businesses anywhere in the Restricted
Area during the Prohibited Period, but acknowledges that Employee will receive
sufficient consideration from Extraction to justify such restriction.  Further,
Employee acknowledges that Employee’s skills are such that Employee can be
gainfully employed in non-competitive employment, and that the agreement not to
compete will not prevent Employee from earning a living.  Nevertheless, if any
of the aforesaid restrictions are found by a court of competent jurisdiction to
be unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions herein set forth to be
modified by the court making such determination so as to be reasonable and
enforceable and, as so modified, to be fully enforced.  By agreeing to this
contractual modification prospectively at this time, Extraction and Employee
intend to make this provision enforceable under the law or laws of all
applicable States, Provinces and other jurisdictions so that the entire
agreement not to compete and this Agreement as prospectively modified shall
remain in full force and effect and shall not be rendered void or illegal.  Such
modification shall not affect the payments made to Employee under this
Agreement.

 

14

--------------------------------------------------------------------------------


 

ARTICLE IX
DISPUTE RESOLUTION

 

9.1          Arbitration.  Except as otherwise provided in this Article IX, any
and all claims or disputes between Employee and the Company or its parents,
subsidiaries and affiliates (including, without limitation, the validity, scope,
and enforceability of this Article IX and claims arising under any federal,
state or local law prohibiting discrimination in employment or governing the
employment relationship in any way) shall be submitted for final and binding
arbitration by a single arbitrator in Denver, Colorado, in accordance with the
rules for resolution of employment disputes of the American Arbitration
Association (“AAA”).  The arbitrator shall have the power to gather such
materials, information, testimony, and evidence as he or she deems relevant to
the dispute before him or her, and each party will provide such materials,
information, testimony, and evidence requested by the arbitrator, except to the
extent any information so requested is subject to an attorney-client or other
privilege. The arbitrator shall apply the substantive law of the State of
Colorado (excluding Colorado choice-of-law principles that might call for the
application of some other state’s law), or federal law, or both as applicable to
the claims asserted.  The results of the arbitration and the decision of the
arbitrator will be final and binding on the parties and each party agrees and
acknowledges that these results shall be enforceable in a court of law of
competent jurisdiction; provided that the parties agree that the arbitrator and
any court enforcing the award of the arbitrator shall not have the right or
authority to award punitive or exemplary damages to any disputing party.  No
demand for arbitration may be made after the date when the institution of legal
or equitable proceedings based on such claim or dispute would be barred by the
applicable statute of limitations.  In the event either party must resort to the
judicial process to enforce the provisions of this Agreement, the award of an
arbitrator, or equitable relief granted by an arbitrator, the party seeking
enforcement shall be entitled to recover from the other party all costs of
litigation including, but not limited to, reasonable attorney’s fees and court
costs.  All proceedings conducted pursuant to this agreement to arbitrate,
including any order, decision or award of the arbitrator, shall be kept
confidential by all parties.  Employee and Extraction explicitly recognize that
no provision of this Article IX shall prevent either party from seeking to
resolve any dispute relating to Article VI or Article VIII of this Agreement in
a court of law.  Employee and Extraction further acknowledge and agree that a
court of competent jurisdiction shall have the power to maintain the status quo
pending the arbitration of any dispute under this Article IX, and this
Article IX shall not require the arbitration of an application for emergency or
temporary injunctive relief by either party pending arbitration; provided,
however, that the remainder of any such dispute beyond the application for
emergency or temporary injunctive relief shall be subject to arbitration under
this Article IX.  EMPLOYEE ACKNOWLEDGES THAT, BY SIGNING THIS AGREEMENT,
EMPLOYEE IS WAIVING ANY RIGHT THAT EMPLOYEE MAY HAVE TO A JURY TRIAL OR, EXCEPT
AS EXPRESSLY PROVIDED HEREIN, A COURT TRIAL OF ANY CLAIM ALLEGED BY EMPLOYEE.

 

ARTICLE X
CERTAIN EXCISE TAXES

 

Notwithstanding anything to the contrary in this Agreement, if Employee is a
“disqualified individual” (as defined in section 280G(c) of the Code), and the
payments and benefits provided for in this Agreement, together with any other
payments and benefits which

 

15

--------------------------------------------------------------------------------


 

Employee has the right to receive from the Company or any of its affiliates,
would constitute a “parachute payment” (as defined in section 280G(b)(2) of the
Code), then the payments and benefits provided for in this Agreement shall be
either (a) reduced (but not below zero) so that the present value of such total
amounts and benefits received by Employee from the Company and its affiliates
will be one dollar ($1.00) less than three times Employee’s “base amount” (as
defined in section 280G(b)(3) of the Code) and so that no portion of such
amounts and benefits received by Employee shall be subject to the excise tax
imposed by section 4999 of the Code, or (b) paid in full, whichever produces the
better net after-tax position to Employee (taking into account any applicable
excise tax under section 4999 of the Code and any other applicable taxes,
including any federal, state, municipal, and local income or employment taxes,
and taking into account the phase out of itemized deductions and personal
exemptions).  The reduction of payments and benefits hereunder, if applicable,
shall be made by reducing, first, payments or benefits to be paid in cash
hereunder in the order in which such payment or benefit would be paid or
provided (beginning with such payment or benefit that would be made last in time
and continuing, to the extent necessary, through to such payment or benefit that
would be made first in time) and, then, reducing any benefit to be provided
in-kind hereunder in a similar order, in all instances in accordance with
Section 409A. The determination as to whether any such reduction in the amount
of the payments and benefits provided hereunder is necessary shall be made by
the Company or the Employer in good faith; provided, however, that (a) no
portion of Employee’s payments or benefits the receipt or enjoyment of which
Employee shall have waived at such time and in such manner as not to constitute
a “payment” within the meaning of section 280G(b) of the Code will be taken into
account; (b) no portion of Employee’s payments or benefits will be taken into
account which, in the opinion of tax counsel (“Tax Counsel”) for the Company
does not constitute a parachute payment (including by reason of section
280G(b)(4)(A) of the Code); (c) in calculating the applicable excise tax under
section 4999 of the Code, no portion of Employee’s payments or benefits will be
taken into account which, in the opinion of Tax Counsel, constitutes reasonable
compensation for services actually rendered, within the meaning of section
280G(b)(4)(B) of the Code, in excess of the base amount that is allocable to
such reasonable compensation; and (d) the value of any non-cash benefit or any
deferred payment or benefit will be determined by Tax Counsel or the Company’s
independent auditor in accordance with the principles of sections 280G(d)(3) and
(4) of the Code.  At the time that payments are made under this Agreement, the
Company will provide Employee with a written statement setting forth the manner
in which such payments were calculated and the basis for such calculations,
including any opinions or other advice the Company received from Tax Counsel,
the Company’s independent auditor, or other advisors or consultants (and any
such opinions or advice which are in writing will be attached to the
statement).  If a reduced payment or benefit is made or provided, and through
error or otherwise, that payment or benefit, when aggregated with other payments
and benefits from the Company (or its affiliates) used in determining if a
“parachute payment” exists, exceeds one dollar ($1.00) less than three times
Employee’s base amount, then Employee shall immediately repay such excess to the
Company or the applicable affiliate upon notification that an overpayment has
been made.  The fact that Employee’s right to payments or benefits may be
reduced by reason of the limitations contained in this Article X will not limit
or otherwise affect any other rights of Employee under this Agreement or
otherwise.  All determinations required by this Article X will be made at the
expense of the Company.  However, nothing in this Article X shall require the
Company or any affiliate to be responsible

 

16

--------------------------------------------------------------------------------


 

for, or have any liability or obligation with respect to, Employee’s excise tax
liabilities under section 4999 of the Code.

 

ARTICLE XI
MISCELLANEOUS

 

11.1        Notices.  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally or by courier,
(b) on the date receipt is acknowledged if delivered by certified mail, postage
prepaid, return receipt requested or (c) one day after transmission if sent by
facsimile transmission with confirmation of transmission, as follows:

 

If to Employee, addressed to:

Tom L. Brock

 

Extraction Oil & Gas, Inc.

 

370 17th Street, Suite 5300

 

Denver, CO 80202, or the last known residential address reflected in the
Employer’s records

 

 

 

 

Facsimile:

(720) 557-8301

 

 

Attention: Tom L. Brock

 

E-mail:

Per Employer records

 

 

If to the Company or the Employer, addressed to:

Extraction Oil & Gas, Inc.

 

370 17th Street, Suite 5300

 

Denver, CO 80202

 

Attention: General Counsel

 

 

 

Facsimile:

(720) 557-8301

 

 

Attention: General Counsel

 

E-mail:

General Counsel’s e-mail address

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

 

11.2                        Applicable Law; Submission to Jurisdiction.

 

(a)           This Agreement is entered into under, and shall be governed for
all purposes by, the laws of the State of Colorado, without regard to conflicts
of laws principles thereof.

 

(b)           With respect to any claim or dispute related to or arising under
this Agreement, the parties hereto hereby consent to the exclusive jurisdiction,
forum and venue of the state and federal courts located in the State of
Colorado.

 

11.3        No Waiver.  No failure by either party hereto at any time to give
notice of any breach by the other party of, or to require compliance with, any
condition or provision of this

 

17

--------------------------------------------------------------------------------


 

Agreement shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

11.4        Severability.  If a court of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, then the invalidity
or unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

 

11.5        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

 

11.6        Withholding of Taxes and Other Employee Deductions.  The Employer or
the Company may withhold from any benefits and payments made pursuant to this
Agreement all federal, state, city and other taxes and withholdings as may be
required pursuant to any law or governmental regulation or ruling and all other
customary deductions made with respect to the Company’s employees generally.

 

11.7        Headings.  The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

 

11.8        Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.

 

11.9        Affiliate.  As used in this Agreement, the term “affiliate” as used
with respect to a particular person or entity shall mean any other person or
entity which owns or controls, is owned or controlled by, or is under common
ownership or control with, such particular person or entity.

 

11.10      Successors; Assigns; Third Party Beneficiaries.  This Agreement shall
be binding upon and inure to the benefit of the Company and the Employer and any
successor of the Company or the Employer.  In addition, the Employer may assign
this Agreement and Employee’s employment to any other affiliate of the Company
at any time without the consent of Employee, and any assign of the Employer
shall be deemed to be the Employer for purposes of this Agreement.  Except as
provided in the foregoing sentences of this Section 11.10, this Agreement and
the rights and obligations of the parties hereunder are personal, and neither
this Agreement nor any right, benefit, or obligation of either party hereto
shall be subject to voluntary or involuntary assignment, alienation, or
transfer, whether by operation of law or otherwise, without the prior written
consent of the other party.  In addition, any payment owed to Employee hereunder
after the date of Employee’s death shall be paid to Employee’s estate.  Each
affiliate of the Company shall be a third party beneficiary of, and may directly
enforce, Employee’s obligations under Article VI, Article VII and Article VIII.

 

11.11      Term.  Termination of this Agreement shall not affect any right or
obligation of any party which is accrued or vested prior to such termination. 
Without limiting the scope of the preceding sentence, the provisions of
Articles V, VI, VII, VIII and IX shall survive any termination of the employment
relationship and/or of this Agreement.

 

18

--------------------------------------------------------------------------------


 

11.12      Entire Agreement.  Except as provided in any signed written agreement
contemporaneously or hereafter executed by the Company or the Employer and
Employee, this Agreement constitutes the entire agreement of the parties with
regard to the subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of Employee by the Employer. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect.

 

11.13      Modification; Waiver.  Any modification to or waiver of this
Agreement will be effective only if it is in writing and signed by the parties
to this Agreement.

 

11.14      Actions by the Board.  Any and all determinations or other actions
required of the Board hereunder that relate specifically to Employee’s
employment by the Employer or the terms and conditions of such employment shall
be made by the members of the Board other than Employee if Employee is a member
of the Board, and Employee shall not have any right to vote or decide upon any
such matter.

 

11.15      Employee’s Representations and Warranties.  Employee represents and
warrants to Extraction that (a) Employee does not have any agreements with any
prior employers or other third parties that will prohibit Employee from working
for Extraction or fulfilling Employee’s duties and obligations to Extraction
pursuant to this Agreement and (b) Employee has complied with all duties imposed
on Employee with respect to Employee’s former employer, e.g., Employee does not
possess any tangible property belonging to Employee’s former employer.

 

11.16      Section 409A.  The parties hereby agree that this Agreement is
intended to satisfy the requirements of Section 409A with respect to amounts, if
any, subject thereto and shall be interpreted, construed, and administered
consistent with such intent. Each payment made under this Agreement shall be
deemed to be a separate payment for purposes of Section 409A. Notwithstanding
any provision in this Agreement to the contrary, if Employee is a “specified
employee” (as such term is defined in Section 409A and as determined by the
Employer in accordance with any method permitted under Section 409A) and any
payment or benefit provided for herein would be subject to additional taxes and
interest under Section 409A if Employee’s receipt of such payment or benefit is
not delayed until the Section 409A Payment Date, then such payment or benefit
shall not be provided to Employee (or Employee’s estate, if applicable) until
the Section 409A Payment Date.  Notwithstanding anything to the contrary in this
Agreement or elsewhere, any payment or benefit under this Agreement or otherwise
that is exempt from Section 409A pursuant to Treasury Regulation §
1.409A-l(b)(9)(v)(A) or (C) (relating to certain reimbursements and in-kind
benefits) shall be paid or provided only to the extent that the expenses are not
incurred, or the benefits are not provided, beyond the last day of the second
calendar year following the calendar year in which Employee’s “separation from
service” occurs; and provided further that such expenses are reimbursed no later
than the last day of the third calendar year following the calendar year in
which Employee’s “separation from service” occurs.  To the extent any expense
reimbursement or the provision of any in-kind benefit is determined to be
subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise) (i) the right to reimbursement or in-kind benefits shall not be
subject to

 

19

--------------------------------------------------------------------------------


 

liquidation or exchange for another benefit, (ii) the amount of any such
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, and (iii) such
payments shall be made on or before the last day of Employee’s taxable year
following the taxable year in which the expense occurred.

 

11.17      Clawback.  Notwithstanding any provisions in this Agreement to the
contrary, any compensation, payments, or benefits provided hereunder, whether in
the form of cash or otherwise, shall be subject to a clawback to the extent
necessary to comply with the requirements of any applicable law, including the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, section 304
of the Sarbanes Oxley Act of 2002, or any regulations promulgated thereunder, or
any policy adopted by the Company pursuant to any such law (whether in existence
as of the Effective Date or later adopted).

 

[Signatures begin on next page.]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

EXTRACTION OIL & GAS, INC.

 

 

 

 

 

By:

/s/ Mark A. Erickson

 

 

Name:

Mark A. Erickson

 

 

Title:

Chief Executive Officer

 

 

 

 

 

XOG SERVICES, LLC

 

 

 

 

 

By:

/s/ Mark A. Erickson

 

 

Name:

Mark A. Erickson

 

 

Title:

Chief Executive Officer

 

 

 

 

 

TOM L. BROCK

 

 

 

 

 

 

/s/ Tom L. Brock

 

SIGNATURE PAGE TO

EMPLOYMENT AGREEMENT

TOM L. BROCK

 

--------------------------------------------------------------------------------